 

    
 

  
 
   

   

 
 
 
  

      

Brelal= 0
ed below.

ase 1-19- e ()- Document 26 led 0 nee
Fill out form and print 4 copies. Sign and date all copies and route as specifi

U.S, Department of Justice
United States Marshals Service

   
  

 

 

AM Th. 5

United States District Court

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS:AND,COMPLAINT BY MAIL

for the
Eastern District of Califoria

 

CITIGROUP INC.
388 Greenwich St.
New York, NY 10013

TO:

Michael N. Anhar

Civil Action, File Numbel 1:19-CV-00496-LJO-EPG

 

v.
Citibank, N.A.

 

 

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Proce

State law.

You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COP

ES 1 AND 2 to
within 30 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

 

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on beha
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your s
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process
indicate under your signature your authority.

dure, and

the sender

fofa
gnature your
» you must

If you do not complete and return copies | and 2 of this form to the sender within 30 days, you (or the party on whose

behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint
manner permitted by law.

If you do complete and return copies | and 2 of this form, you (or the party on whose behalf you are being ser
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to
judgment by default will be taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of en and Compla
was mailed on this date. (Digitally signed by
SARA DEPP Eitcat: 2019.12.13 1

Zt =Na'Nn!

I
12/13/2019 {-08'00

in any other

ved) must
do so,

int By Mail

ISARA DEPPE
1:40:43

 

Date of Signature

Signature (USMS Official) |

 

|
ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above ca
manner

9024

Street Number and tréet Name or P.O. Box No.

Lé Inches Ch QWOLT

City, State and Zip Co °
Ont cos 2. Sa sso, Esg.

Signature V

Relationship to Bhtity/Authority| to Receive
t
THLE Ward bros Ch
Service-Of Proce
(12/2026

Date of Signature |

U

Copy 1 - Clerk of Court

Copy 2 - United States Marshals Service
Copy 3 - Addressee

Copy 4- USMS District Suspense

Ce ee Alar Coated bP Cons

yu

L tioned

he

U

Jace

USM Fonn-299
Rev. 05/10
‘Automated 10/03

 
U.S. Department of fyslige 1:19-cv-00496-LJO-EPG Document 26 Fach OLS OREGEU AND RETURN

 

 

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
PLAINTIFF COURT CASE NUMBER
Michael N. Anhar 1:19-ev-00496-LJO-EPG
DEFENDANT TYPE OF PROCESS
CITIBANK, N.A., subsidiary of bank holding company CITIGROUP INC. Summons and Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE CITIGROUP INC. (serve any CORPORATE OFFICER —or— managing/general/authorized agent AT THIS ADDRESS)

 

 

 

 

 

AT ADDRESS (Street or RED, Apartment No., City, State and ZIP Code)
388 Greenwich St, New York NY 10013-2375

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be 1
served with this Form 285

Michael N Anhar Number of parties to be 1

3183 Kendra Ct served in this case

Turlock CA 95382-1335 Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

CITIGROUP INC.'s phone #: (212) 559-1000 or (800) 285-3000. This is an office building on the corner of Greenwich St. and N. Moore St.
An Tribeca in Lower-Manhattan. It’s open M-F from 8 a.m.—6 p.m. (ET). ® ® Don't be mis-directed to any other address. << Thank you.

 

     

 

 

 

 

Sem py other Originatorjrequysting service on behal! of: Bx] PLAINTIFF TELEPHONE NUMBER DATE
le VV € An [] DEFENDANT (209) 669-3909 12/02/19
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
| acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

 

 

 

 

f

 

(Sign only for USM 285 if more c

ie _ ( ‘ \ No. No.
than one USM 285 is submitted) | 1a, \ | | |
I hereby certify and return that | [7] have personally served , [[] have legal evidence of service, WZ] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

(-] [hereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

Name and utle of individual served (if nof shown above) Date Time Af am
t})3la0 | 10. 3 Om
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
kv Dap
Service Fee ‘Total Mileage Charges Forwarding Fee ‘Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
{f =a (including pecans) f Q # i (Amount of Refund*)
REMARKS

VA\\SNA- Wawey morte

rer
12 lao- \Wuinre VXFUPRA srcossad
St

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
